Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8-12, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al (US 2008/0004674).
    Regarding claims 1, 11 and 19, King et al disclose a system 10 for delivering neurostimulation energy through a plurality of electrodes to a patient having a spinal cord. See Fig. 1. System 10 has a stimulation control circuit within programmer 20 configured to control the delivery of the neurostimulation energy according to each test pattern of a plurality of neurostimulation test patterns. See paragraph [0145].
The stimulation control circuit within programmer 20 includes a sensing input comprising device 14 configured to receive an electrospinogram (ESG) signal recording 
FIGS. 14-18 illustrate graphical displays of therapy metric data generated for a plurality of electrode combinations according to computer modeling using a measurement circuit configured to determine one or more response parameters for each test pattern of the plurality of neurostimulation test patterns using the received ESG signal. The one or more response parameters are each indicative of one or more characteristics of the responses to the delivered neurostimulation energy to the electrodes. The computer modeling comprises a selection circuit configured to select a neurostimulation therapy pattern from the plurality of stimulation test patterns based on the one or more response parameters and one or more selection criteria. Instructions cause the processor to control electrical stimulation delivered as stimulation therapy to the patient via an electrode combination. Patient feedback is received to delivery therapy via the baseline electrode combination. A therapy metric based on the patient feedback is selected and the therapy metric comprises a quantifiable result for the delivery of electrical stimulation. See paragraphs [0032] to [0041].
Values for a number of programmable therapy parameters are selected in order to define the electrical stimulation therapy to be delivered to a patient. This selection includes selecting a type of stimulation waveform from multiple types of stimulation waveforms in the plurality of stimulation test patterns. See paragraphs [0004] to [0008].   
Regarding claims 2, 12 and 20, King et al disclose the programmer 20 and/or medical device 14 implement each of the electrode combinations for a duration of time, and the patient response is tested. See paragraph [0124]. The patient response indicates neural response parameters comprising the area of paresthesia coverage, efficacy of the stimulation therapy  computer modeling comprises the selection circuit configured to select the neurostimulation therapy pattern from the plurality of stimulation test patterns based on the one or more neural response parameters and the one or more selection criteria. See paragraph [0173]. 
Regarding claims 5 and 15, King et al disclose the computer modeling uses a measurement circuit configured to determine values of the one or more neural response parameters each corresponding to a test pattern of the plurality of neurostimulation test patterns, The computer modeling comprises the selection circuit configured to select the neurostimulation therapy pattern by selecting the test pattern corresponding to a value of the determined values that indicates a maximum evoked response of the evoked responses corresponding to the plurality of neurostimulation test patterns. See paragraph [0133]. 
Regarding claims 8 and 17, King et al disclose the selection circuit is configured to select the neurostimulation therapy pattern by selecting the test pattern corresponding to a maximum pain-paresthesia overlap identified from the evoked responses corresponding to the plurality of neurostimulation test patterns from feedback in the paresthesia maps. See paragraph [0126], [0126] and [0143].  
Regarding claims 9, 10 and 18, King et al disclose the stimulation control circuit is further configured with programmer 26 to control the delivery of the neurostimulation energy according to the selected neurostimulation therapy pattern and further comprises a adjustment circuit 
Regarding claim 14, King et al disclose selecting the neurostimulation therapy pattern further comprises selecting a field specifying a spatial distribution of the neurostimulation energy having current flows between the cathodes and anodes for delivery of electrical stimulation therapy across the plurality of electrodes. See paragraphs [0008] and [0096]. 
Allowable Subject Matter
Claims 3, 4, 6, 7, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
11/19/2021